Title: To James Madison from Phillip De Peyster, 1 May 1807
From: De Peyster, Phillip
To: Madison, James



Sir
New York May 1st 1807

On the 3d. & 9th of January per H B M Ships Anson & Arethusia via Jamaica, I had the honor of informing you of the capture of Curaçao, and on the 13th March per the Brig Patty via New York of forwarding my Report of the Commerce of the United States with that Island.  A Duplicate of which you will find enclosed.
The conduct of the British there has been truly tyranical and oppressive.  They sequestered all debts due to the Enemys of Great Britain and after obliging Merchants of the first respectability, to make Oath to the statements they had rendered, they seized their Books & Papers.  On Spanish produce found in their hands, they would not allow the just charges of freight, duty money advanced &c.
Their conduct to Neutrals has been of the same Stamp.  They Sent a fleet of fifteen sail of Americans & Danes, down to Jamaica on the most frivolous pretexts.  The Sch. Argus of this port, was sent down, because Snell, Stagg, & Co (owners) had ship’d provisions to that Island, when it was in a state of Blocade.
The Schrs. Liberty & Neptune, also of this port, were sent down because Abm. S Hallett (owner) had ship’d Naval Stores there; the greatest part of which they took from the Stores of his consignee tho’ they had been Several months in the Island, & pretend that he has forfeited his Nutrality, during the War, because he has furnished His Majesty’s Enemys with Contraband.  Capt. Wells of the Liberty, was confined Several days on board the frigate Latona, because he commanded the Sch. Weasel, when She brought Naval Stores there, and Mr. Bosley of Baltimore, was ordered off the Island in 48 hours for not taking off his Hat to his Excellency Capt. Brisbane.
They have opened the Trade to Hayti, but if I may Judge from my own observations and the opinion of the best informed men at Curaçao, they will have but little communication with the Main, for the Spaniards appear very suspicious, they have taken the Island as a prelude to an attack on the Main.
In the Jane Maria--Marschalk--about the 15th Inst. I shall leave New York for St. Thomas.  Should the Consulate of that Island be vacant, I will be thankfull for the appointment.  I have not applied to my Friends the Vice President, The Hon: S L Mitchell, The Hon: G. S. Mumford &c. to again recommend me, because at present, you must be the best Judge whether I am worthy.  Should that Office be filled, an Appointment to Some other Island will be thankfully Received, particularly, Should it be one of the French Islands.  My Brother Mr. John De Peyster will immediately forward me any of your Commands.  With Sentiments of Respect.  Your very humble Servt.

Ph De Peyster

